Gagliardi, J.
(dissenting). I am constrained to dissent upon the authority of cur recent opinion in People v. Vain Tuyl (79 Misc 2d 262). The cited decision and the landmark opinion of the Appellate Division, Second Department, in People v. Koch (250 App. Div. 623), when read together, hold that a defendant may not be convicted of driving while intoxicated or impaired while under the influence of a drug, where the proof fails to establish that he was advised not to operate a motor vehicle and the consumption of the drug was in accordance with a physician’s advice, resulting in an involuntary state of intoxication or impairment. Furthermore, I am of the opinion that the *431People failed to prove that • methadone,' the drug, involved, adversely affects motor vehicle operators. At bar, defendant operated" a motor vehicle for two. years while on the methadone program without adverse effects..
Finally,'it séems that in this area, fraught with public policy, where the authorities advocate methadone as a substitute for illegal narcotic drugs, the court should carefully scrutinize the record for proqf tof abusive use of the. prescribed drug, which cértainly does not appear to have occurred here.
Hogan, P. J., and Glickman, J., concur in a memorandum; Gagliardi, J„ dissents in a separate memorandum.
Judgment of conviction affirmed.